UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6143


CHAD LAMONT WILLIAMS,

                    Petitioner - Appellant,

             v.

DAVID MITCHELL,

                    Respondent - Appellee.



                                      No. 17-6228


CHAD LAMONT WILLIAMS,

                    Petitioner - Appellant,

             v.

DAVID MITCHELL,

                    Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. James C. Dever III, Chief District Judge. (5:15-hc-02105-D)


Submitted: May 12, 2017                                          Decided: May 18, 2017
Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chad Lamont Williams, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Chad Lamont Williams seeks to appeal the district court’s orders dismissing his

28 U.S.C. § 2254 (2012) petition. The orders are not appealable unless a circuit justice or

judge issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Williams’ requests for leave to proceed in forma pauperis, deny his motion to appoint

counsel, and dismiss the appeals. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3